[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           JUNE 2, 2011
                                     No. 11-10169
                                                                            JOHN LEY
                               ________________________                      CLERK

                       D.C. Docket No. 1:10-cv-00012-JRH-WLB

MARY CAMPILII,

                                        llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

                                             versus

MARY RHODES,
CHARLES RHODES, SR.,

                                   llllllllllllllllllllllllllllllllllllllllDefendants - Appellees.
                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                        (June 2, 2011)

Before HULL and BLACK, Circuit Judges, and HUCK,* District Judge.

PER CURIAM:


       *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
      After review and oral argument, the Court concludes the Plaintiff-Appellant

Mary Campilii has not shown reversible error in the district court’s order, dated

December 20, 2010, granting summary judgment in favor of the Defendants-

Appellees Charles Rhodes, Sr. and Mary Rhodes on Plaintiff-Appellant’s

Complaint.

      AFFIRMED.




                                         2